                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION


UNITED STATES OF AMERICA                                           CASE NO. 6:90-CR-60011-01

VERSUS                                                             JUDGE ROBERT G. JAMES

WILLIAM QUINN (01)


                                       ORDER and REASONS

          Before the Court is a letter motion, whereby Defendant William Quinn, proceeding

pro se, moves the Court to expunge his criminal conviction. Quinn was convicted at trial

of money laundering and sentenced to 37 months of imprisonment. U.S. v. Quinn, 32 F.3d

565 (5th Cir. 1994). Quinn’s conviction and sentenced were affirmed on direct appeal. Id.

at *1. Thereafter, Quinn sought relief pursuant to 28 U.S.C. § 2255, which was denied by

the district court and subsequently affirmed on appeal. Id. at *1, *2.

          Quinn has cited no statutory authority authorizing the Court to expunge his criminal

conviction. 1 While the Fifth Circuit has recognized that courts may expunge criminal

records under their inherent authority in exceptional circumstances 2, the Fifth Circuit has

made clear that a district court may not order the expungement of a valid conviction. U.S.




1
  Congress has granted courts statutory authority to expunge certain criminal convictions. See e.g., 18
U.S.C. § 3607(c) (allowing persons convicted of violating the Controlled Substances Act to apply for
expungement if they were less than twenty-one years old at the time of the offense and other conditions are
met). However, the Court is unaware of any similar provisions for persons convicted of money laundering.
2
    See Sealed Appellant v. Sealed Appellee, 130 F.3d 695, 697 (5th Cir. 1997).
v. Scott, 793 F.2d 117 (5th Cir. 1986). As Quinn’s conviction remains valid, this Court is

without authority to expunge the conviction.

      For these reasons, Quinn’s motion is DENIED.

      SIGNED this 28th day of May, 2019.




                                       Page 2 of 2
